Citation Nr: 1630108	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased schedular rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling. 
 
2. Entitlement to an increased separate rating for left knee instability, currently evaluated as 30 percent disabling. 
 
3. Entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling prior to February 17, 2011 and 20 percent disabling after February 17, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The issues of entitlement to an increased schedular rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling and entitlement to an increased separate rating for left knee instability, currently evaluated as 30 percent disabling were remanded by the Board in June 2014 for further development. Specifically, the Board instructed the RO to obtain pertinent medical documents and afford the Veteran another medical examination in regard to the above issues. A review of the claims folder reflects that the RO has complied with the remand instructions in regard to these issues and submitted a supplemental statement in of the case (SSOC) in May 2016 continuing its previous evaluations.

In June 2014, the Board denied entitlement to a higher rating for service-connected back disorder in excess of 10 percent prior to February 17, 2011 and in excess of 20 percent on and after February 17, 2011. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a December 2014 joint motion for partial remand (JMR), the Court vacated the Board's denial of a disability rating in excess of 20 percent for service-connected back disorder on and after February 17, 2011 and remanded the matter for compliance with the terms of the JMR. Subsequent to the JMR, the Board remanded the issue in March 2015 for further development.

The issue of entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling prior to February 17, 2011 and 20 percent disabling after February 17, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The evidence demonstrates that the Veteran's degenerative joint disease of the left knee is manifested by pain, locking, mild effusion, crepitus, and range of motion at worst from 5 to 120 degrees.

2.  The Veteran's left knee instability is severe in degree but does not otherwise cause marked interference with employment or frequent periods of hospitalization. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2015).

2. The criteria for an increased rating in excess of 30 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2009. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claims. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in October 2009, July 2010, February 2011, and October 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The Veteran's service-connected left knee has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.




Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2015).

Flexion and Extension of the Lower Extremity

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9-2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In rating the Veteran's left knee disability, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.

An October 2009 VA medical examination report notes the Veteran's subjective complaints of instability, pain, locking, weakness, and swelling. On examination there was tenderness to palpation, mild effusion, guarding in knees due to pain, crepitus, and increased medial collateral ligamentous laxity with valgus stress. The Veteran's range of motion for flexion was to 130 degrees and extension was to 0 degrees with no pain noted.

A July 2010 VA medical examination report notes no swelling, mild tenderness to palpation over the medial joint line, and mild laxity of medial collateral ligament with valgus stress. Range of motion for flexion was to 120 degrees with pain at 125 degrees and extension was to 0 degrees without pain. The examination noted no additional range of motion loss on repetitive testing. Additionally, the report noted the Veteran with osteoarthritis of left knee.

A February 2011 VA medical examination report notes mild tenderness to palpation over the medial joint line, mild laxity of medial collateral ligament with valgus stress, and crepitus with active and passive range of motion. Range of motion for flexion was to 120 degrees without pain, and 125 degrees with pain, and extension was to 0 degrees without pain. 

An October 2015 VA medical examination report notes localized tenderness or pain on palpation under lateral patella and medial joint line, crepitus, mild effusion, no dislocation, and no ankylosis. The report further noted the Veteran's left knee ligaments as not stable. Range of motion for flexion was to 135 degrees with pain at 125 degrees and extension was to 5 degrees with pain at 5 degrees. Both knees were tender through the medial musculature, left knee tender under lateral patella and medial joint line where there is mild gross deformity, also tender and tight in the
left ITB and tender posteriorly. The examiner noted that range of motion itself did not contribute to functional loss. There was no evidence of pain with weight-bearing. The examination noted no additional range of motion loss on repetitive testing. 

In regard to DC 5257, the Veteran is currently in receipt of the maximum rating allowed of 30 percent, which evaluates severe instability. The Board has considered all arguments advanced on behalf of the Veteran and recognizes her feeling that a higher rating is warranted. Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher separate schedular evaluation for left knee instability. 

The Board notes that the Veteran's left knee degenerative joint disease has been rated with reference to DC 5261. A higher rating is not warranted under this section, as the Veteran does not experience functional loss which, when viewed in tandem with the limitation of extension to 5 degrees, results in a disability that is not fully contemplated by the assigned 10 percent evaluation.

The Board has considered other applicable diagnostic criteria.  A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).The medical evidence reflects that the Veteran does not carry the symptom of ankylosis; thus, a rating under DC 5256 is not warranted. (See October 2015 VA medical examination).

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. While the Veteran has stated that he has experienced locking, clicking, and pain, the clinical evidence does not reflect dislocated semilunar cartilage in either knee.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has at least 5 to 120 range of motion in regard to his leg flexion.  Indeed, under this section, the criteria for a compensable evaluation have not even been met, and there is no basis for a separate evaluation for flexion.  See VAOPGCPREC 9-2004.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that she has acquired genu recurvatum.

Other Considerations

In exceptional cases, an extra-schedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The record adequately describes the service and symptoms associated with the Veteran's service-connected left knee instability and degenerative joint disease. The presently assigned disability evaluation contemplates the manifestations of the Veteran's left knee instability; therefore, the Board finds the applicable rating criteria adequate to evaluation the Veteran's disability. Referral for extraschedular consideration is not warranted.

The Board finds that the rating criteria considered reasonably describes the Veteran's disability level and her symptoms. The evidence shows that the Veteran's service-connected left knee disabilities result in pain and, at times, decreased range of motion. To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability. Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disability is adequate, and referral for extraschedular consideration is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015). 

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. Thus, there exists no basis for referring the case for an extraschedular consideration is presented in this case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. The Veteran has noted that her left knee has resulted does cause her pain and limits her ability to stand at times. However, the claims folder reflects that throughout the period on appeal, the Veteran has maintained her employment as military service's coordinator. (See October 2009 VA medical examination). The record does not reflect that concessions have been made by the Veteran's employer due to her service-connected left knee disability. Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to an increased schedular rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, is denied. 
 
Entitlement to an increased separate rating for left knee instability, currently evaluated as 30 percent disabling is denied. 


REMAND

As mentioned above, the back disability issue on appeal was previously remanded in March 2015 by the Board. Specifically, the Board instructed the RO to obtain medical records and another examination in regard to the Veteran's back disability. A review of the claims folder reflects that the RO obtained outstanding medical records and provided the Veteran with an examination in October 2015. The RO issued a Supplemental Statement of the Case (SSOC) on March 2, 2016. Subsequently, a March 2, 2016 addendum to the October 2015 examination was received on March 28, 2016. A further SSOC, however, was not issued. The Board finds that the claim for an increased rating must be remanded to afford the Veteran her due process right to initial AOJ consideration of evidence received after it last adjudicated her appeal at that level. As the evidence added to the claims file is pertinent, this matter must be returned to the AOJ for initial consideration of this evidence. See 38 C.F.R. § 19.31(b) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim based on the entirety of the evidence and issue an SSOC to the Veteran and her representative pertaining to the claim of entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine in excess of 20 percent on and after February 17, 2011, and 10 percent before that date. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


